

Exhibit 10.18
 
THIRD AMENDMENT TO LEASE
 
THIS THIRD AMENDMENT TO LEASE (the "Amendment") is made of the 1st day of
September, 2006 (the "Effective Date of the Third Amendment"), by and between
CONEXANT SYSTEMS, INC., a Delaware corporation ("Landlord"), and Newport Fab,
LLC, a Delaware limited liability company, doing business as JAZZ SEMICONDUCTOR,
LLC ("Tenant"), with respect to the following:
 
RECITALS
 
A. Landlord is the landlord and Tenant is the tenant pursuant to that certain
written Lease dated March 12, 2002, by and between Landlord, as landlord, and
SpecialtySemi Inc. ("Original Tenant"), as tenant which has been subsequently
amended (the "Lease"). The Lease covers certain premises (the "Leased Premises")
known as Buildings 503 and 505 and as El Capitan located at 4321 Jamboree Road,
Newport Beach, California (collectively, the "Building"). Tenant has succeeded
to the interests of Original Tenant under the Lease.
 
B. Tenant desires to lease from Landlord certain additional space in the
Building as more particularly depicted on Attachment A hereto (the "Additional
Space"), and Landlord is willing to consent thereto, but only on the terms and
conditions set forth in this Amendment.
 
AGREEMENT
 
NOW, THEREFORE, IN CONSIDERATION OF the foregoing Recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:
 
1.   Capitalized Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings given to such terms in the Lease.
 
2.   Leasing of Additional Space.
 
a.  From and after the Effective Date of the Third Amendment, Landlord hereby
leases to Tenant and Tenant hereby hires from Landlord the Additional Space for
the term, at the rental and upon all of the conditions and agreements described
herein.
 
b.  Unless otherwise provided in this Amendment or required by the context of
the Lease as amended hereby, from and after the Effective Date of this Amendment
through the Lease Expiration Date, Section 1.1(v) of the Lease is hereby amended
to read in its entirety as follows:
 
The term "Leased Premises" shall mean certain interior space in the building
outlined on Exhibit "B" hereto consisting of approximately (i) 296,032 rentable
square feet as of the Effective Date, (ii) 311,217 rentable square feet as of
April 2, 2005, (iii) 311,697 rentable square feet as of May 1, 2005 and (iv)
320,510 rentable square feet as of the Effective Date of the Third Amendment.
The parties acknowledge and agree that the total building square footage is
330,430.
 
c.  Exhibit B to the Lease is amended by including therein the depiction of the
Additional Space attached to this Amendment as Attachment A.
 

--------------------------------------------------------------------------------


 
3.   Commencement Date. The commencement date of the Lease with respect to the
Additional Space is the Effective Date of the Third Amendment, from and after
which Tenant shall observe or perform, with respect to the Additional Space, all
obligations of Tenant with respect to the Leased Premises pursuant to the Lease
as amended hereby.
 
4.   Tenant's Pro Rata Share. Section 1.1(bb) of the Lease is here replaced in
its entirety with the following: “The term ‘Tenant’s Pro Rata Share’ shall mean
the percentage obtained by dividing the number of rentable square feet in the
Leased Premises by the number of rentable square feet in the Building, at the
time of calculation. As of the Effective Date of this Amendment, such percentage
is 90% and as of May 1, 2005, it is 94% and as of the Effective Date of the
Third Amendment, it is 97%. In the event that any portion of the Property is
sold by Landlord, or the rentable square footage of the Leased premises or the
Building is otherwise changed, tenant’s pro Rata Share shall be recalculated to
equal the percentage described in the first sentence of this paragraph, so that
the aggregate Tenant’s Pro Rata Share of all tenants, occupants, and/or
licensees of the Building shall equal 100%. Notwithstanding the foregoing, (1)
‘Tenant’s Pro Rata Share’ of property taxes as described in paragraph (1)(n)(i)
above shall mean 100%, (2) ‘Tenant’s Pro Rata Share’ of any Common Area
maintenance costs shall mean 84% as of May 1, 2005 and 85.4% as of the Effective
Date of the Third Amendment (3) ‘Tenant’s Pro Rata Share’ of electricity shall
mean 87% as of November 1, 2002 and 88.4% as of November 15, 2004 and 89.2% as
of the Effective Date of the Third Amendment and gas shall mean 89% as of August
1, 2003 and 99% as of November 15, 2004.”
 
5.  Brokers. Tenant represents that no broker, agent or finder has any claim
under, by or through Tenant for a commission or fee in connection with the
Additional Space.
 
6.  Lease in Effect. Landlord and Tenant acknowledge and agree that the Lease,
except as amended by this Amendment, remains unmodified and in full force and
effect in accordance with its terms.
 
7.  Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the subject matter hereof and can be changed
only by an instrument in writing executed by both Landlord and Tenant.
 
8.  Conflict of Terms. In the event that there is any conflict or inconsistency
between the terms and conditions of the Lease and those of this Amendment, the
terms and conditions of this Amendment shall control and govern the rights and
obligations of the parties.
 
IN WITNESS WHEREOF, the undersigned have entered into this Amendment to be
effective as of the date first above written.
 
LANDLORD:
CONEXANT SYSTEMS, INC., a Delaware corporation 
TENANT:
Newport Fab, LLC, a Delaware limited liability company, dba Jazz Semiconductor,
LLC
   
By: /s/Jacob L. Cisneros                                                
Name: Jacob L. Cisneros                                                
Title: Manager, Facilities & Corp. Real Estate            
By: /s/ Nabil Alali                              
Name: Nabil Alali                             
Title: VP of Operations                     



 

